Mullin, P. J.
For certain purposes, the judiciary article of the Constitution now in force, was adopted when the State canvassers declared the result of the vote upon that article in November, 1869. For other purposes, the time of its adoption was when it took effect, which was on the first of January, 1870.
The defendant was elected in the fall of 1869, for four years, as there was no other term prescribed for the continuance in office of county judges, but the judiciary article adopted in 1846. It follows that the defendant was in office on the first day of January, 1870, and was, therefore, continued in office for four years from that date.
The limitation of the new judiciary article, of the age beyond which a judge cannot hold office, has ño application to judges elected before the first of January, 1870, and continued in office by the new judiciary article. I am of the opinion, therefore, that relator is not entitled to the office of county judge, but the defendant is so entitled, and the judgment should be affirmed.